13‐4195 
         Guan v. Holder                                                                                
                                                                                                   BIA 
                                                                                            Zagzoug, IJ 
                                                                                           A087 434 525 

                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                                     
                                   SUMMARY ORDER 
          
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.  
      
           At a stated term of the United States Court of Appeals for the Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
     Square, in the City of New York, on the 8th day of December, two thousand 
     fourteen. 
      
     PRESENT:   
                  JOSÉ A. CABRANES, 
                  RICHARD C. WESLEY, 
                  CHRISTOPHER F. DRONEY, 
                         Circuit Judges. 
     _____________________________________ 
                                                       
     XUE ZHUI GUAN, 
                  Petitioner, 
      
                  v.                                        13‐4195 
                                                            NAC 
                                                             
     ERIC H. HOLDER, JR., UNITED STATES 
     ATTORNEY GENERAL, 

                                                    1
           Respondent. 
_____________________________________ 
 
FOR PETITIONER:             Ai Tong, Law Office of Ai Tong, Esq., New York, 
                            NY. 
 
FOR RESPONDENT:             Stuart F. Delery, Assistant Attorney General; 
                            Anthony W. Norwood, Senior Litigation Counsel; 
                            Wendy Benner‐Leόn, Trial Attorney, Office of 
                            Immigration Litigation, United States Department 
                            of Justice, Washington D.C. 
       
      UPON DUE CONSIDERATION of this petition for review of a Board of 

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, 

AND DECREED that the petition for review is DENIED. 

       Xue Zhui Guan, a native and citizen of China, seeks review of an October 

23, 2013 decision of the BIA, affirming the January 24, 2012 decision of an 

Immigration Judge (“IJ”), which denied his application for asylum, withholding 

of removal, and relief pursuant to the Convention Against Torture (“CAT”).  We 

assume the parties’ familiarity with the underlying facts and procedural history 

in this case.  

       Under the circumstances of this case, we have reviewed the IJ’s and BIA’s 

decisions “for the sake of completeness.”  Wangchuck v. Dep’t of Homeland Sec., 

448 F.3d 524, 528 (2d Cir. 2006).  The applicable standards of review are well 


                                         2
established.  See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 

(2d Cir. 2009).   

       For asylum applications like Guan’s, governed by the REAL ID Act of 

2005, the agency may, “[c]onsidering the totality of the circumstances,” base a 

credibility determination on an asylum applicant’s demeanor, the plausibility of 

his account, and inconsistencies in his statements and other record evidence, 

“without regard to whether” they go “to the heart of the applicant’s claim.”  8 

U.S.C. § 1158(b)(1)(B)(iii).  “We defer . . . to an IJ’s credibility determination 

unless, from the totality of the circumstances, it is plain that no reasonable fact‐

finder could make such an adverse credibility ruling.”  Xiu Xia Lin v. Mukasey, 

534 F.3d 162, 167 (2d Cir. 2008) (per curiam).   

       Here, substantial evidence supports the agency’s adverse credibility 

determination.  The agency reasonably relied in part on Guan’s demeanor, 

noting that his testimony was delivered with a blank stare and was at times 

unresponsive.  See Shu Wen Sun v. BIA, 510 F.3d 377, 381 (2d Cir. 2007) (per 

curiam).  The agency’s demeanor finding and the overall credibility 

determination were supported by record inconsistencies related to the number 

and identity of the students who attend church classes with Guan.  See Li Hua Lin 


                                            3
v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006).  Guan testified that he had 

attended a weekly baptism class at his New York church for approximately two 

years and that the class consisted of ten to twenty different students each week.  

But his priest testified that the class consisted of the same forty to fifty students 

each week.  Guan also testified that the class instructor was female, while his 

pastor stated that the instructor was male.  While the IJ did not question Guan 

about some of these inconsistencies, the inconsistencies were obvious, and Guan 

could have explained them when he was recalled to the stand following his 

priest’s testimony.  See Ming Shi Xue v. BIA, 439 F.3d 111, 122 & n.13 (2d Cir. 

2006).   

       The agency also reasonably found it implausible that Guan was unable to 

identify a single member of his church other than his priest and his class 

instructor, particularly given his priest’s testimony that Guan was friendly and 

well‐known in the church community and that member names were called out at 

the beginning of Guan’s weekly church classes.  See Wensheng Yan v. Mukasey, 

509 F.3d 63, 66‐67 (2d Cir. 2007).  The IJ was not compelled to credit Guan’s 

explanation that he rarely spoke to other members because it conflicted with his 

priest’s testimony.  See Majidi v. Gonzales, 430 F.3d 77, 80‐81 (2d Cir. 2005).  


                                           4
      Having questioned Guan’s credibility, the agency reasonably relied further 

on his failure to provide certain credible evidence corroborating his claim or 

rehabilitating his testimony.  See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 

2007) (per curiam).  Given the demeanor, inconsistency, implausibility, and 

corroboration findings, the totality of the circumstances supports the agency’s 

adverse credibility determination.  See Xiu Xia Lin, 534 F.3d at 167.  That 

determination is dispositive of asylum, withholding of removal, and CAT as 

those claims are based on the same factual predicate.  Paul v. Gonzales, 444 F.3d 

148, 156‐57 (2d Cir. 2006). 

      For the foregoing reasons, the petition for review is DENIED.  As we have 

completed our review, any stay of removal that the Court previously granted in 

this petition is VACATED, and any pending motion for a stay of removal in this 

petition is DISMISSED as moot.  Any pending request for oral argument in this 

petition is DENIED in accordance with Federal Rule of Appellate Procedure 

34(a)(2), and Second Circuit Local Rule 34.1(b). 

                                       FOR THE COURT:  
                                       Catherine O’Hagan Wolfe, Clerk 
 




                                          5